Citation Nr: 0811458	
Decision Date: 04/07/08    Archive Date: 04/23/08

DOCKET NO.  02-11 003A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for plantar fasciitis of the right foot, for the 
period of October 7, 1994 to February 1, 2005.

2.  Entitlement to an evaluation in excess of 20 percent for 
plantar fasciitis of the right foot, for the period since 
February 2, 2005. 


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1981 to June 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision of the 
Regional Office (RO), wherein the RO effectuated a November 
2001 decision by the Board that granted service connection 
for a right foot disability.  A 10 percent evaluation was 
assigned for plantar fasciitis of the right foot, effective 
October 7, 1994.  This initial evaluation was appealed to the 
Board.  By an October 2005 rating action, the RO granted a 20 
percent evaluation for plantar fasciitis of the right foot, 
effective February 2, 2005.

In a March 2006 decision, the Board denied the appellant's 
claims.  He appealed to the Court of Appeals for Veterans 
Claims (Court).  In a January 2008 Joint Motion for Remand to 
the Court, the parties (appellant and Secretary of VA) 
requested that the Board decision be vacated and the issues 
remanded.  In a Court order issued later that month, the 
Joint Motion was granted, the Board's March 2006 decision was 
vacated, and the issues were remanded.  The case was 
subsequently returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Joint Motion for Remand indicated that the November 2003 
examination was inadequate because the examiner apparently 
"misunderstood the purpose of the examination" as reflected 
by his questioning the existence of plantar fasciitis and 
whether such was service connected.  Moreover, the Joint 
Motion noted that the examiner's "incredulity regarding 
Appellant's veracity" due to veteran's reported drug abuse 
called into question whether the physician took into account 
the veteran's complaints.  In accordance with the Joint 
Motion for Remand, the Board will remand the case for a new 
examination to be conducted by an examiner other than the one 
who conducted the November 2003 examination.

The last VA treatment records in the file are dated in August 
2003.  Thus, ongoing medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

During the pendency of this appeal, the Court issued a 
decision in the appeal of Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), finding that, at a minimum, adequate VCAA 
notice on a claim for increase requires that VA notify the 
claimant that, to substantiate such a claim the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; that should an increase 
in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes; and that 
provides examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  Corrective notice can be provided on remand.  

Additionally, he was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  Thus, on remand 
the RO/AMC should provide corrective notice in accordance 
with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) as 
well.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran and his 
representative a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes an explanation of 
the information and evidence needed to 
establish a disability rating and an 
effective date for the disability on 
appeal, as outlined by the Court in 
Dingess/Hartman.  The notice should also 
notify the veteran that, to substantiate 
the claim, he must provide, or ask the 
Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability and 
the effect that worsening has on his 
employment and daily life.  The notice 
must also provide examples of the types of 
medical and lay evidence that he may 
submit (or ask the Secretary to obtain) 
that are relevant to establishing 
entitlement to increased compensation-
e.g., competent lay statements describing 
symptoms, medical and hospitalization 
records, medical statements, employer 
statements, job application rejections, 
and any other evidence showing an increase 
in the disability or exceptional 
circumstances relating to the disability.

2.  Obtain and associate with the claims 
file any pertinent VA treatment records 
dating since August 2003 from the 
Baltimore VA Medical Center and associated 
clinics dating since August 2003.

3.  The veteran should then be afforded a VA 
foot examination, by a different examiner 
than the one who conducted the November 2003 
examintion, to determine the nature and 
extent of his service connected plantar 
fasciitis of the right foot.  The examination 
report should include a detailed account of 
all symptomatology found to be present.  The 
examiner should also be asked to evaluate any 
functional loss due to pain or weakness from 
the plantar fasciitis, and to document all 
objective evidence of those symptoms.  In 
addition, the examiner should provide an 
opinion on the degree of any functional loss 
that is likely to result from a flare-up of 
symptoms or on extended use.  The examiner 
should also document, to the extent possible, 
the frequency and duration of exacerbations 
of symptoms.  The claims folder should be 
made available to and reviewed by the 
examiner in conjunction with the examination.

4.  After the development requested above has 
been completed to the extent possible, the 
record should again be reviewed.  If the 
benefit sought on appeal remains denied, the 
appellant and representative, if any, should 
be furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  The case should then be returned to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

